OPINION — AG — ** COUNTY COMMISSIONERS — INVESTMENT OF PUBLIC FUNDS ** A COUNTY COMMISSIONER WHO PROVIDES COUNTY OWNED OR LEASE OFFICE SPACE TO A PRIVATE INDIVIDUAL FOR A NON PUBLIC PURPOSE WITHOUT ADEQUATE CONSIDERATION WOULD BE VIOLATING ARTICLE X, SECTION 17 (ANY COUNTY OR POLITICAL SUBDIVISION TO BECOME A STOCKHOLDER IN ANY COMPANY OR LEVY ANY TAX FOR, OR TO LOAN ITS CREDIT TO ANY CORPORATION — LIMITATIONS ADOPTED FOR THE PURPOSE OF PREVENTING THE INVESTMENT OF PUBLIC FUNDS IN PRIVATE ENTERPRISES)( COUNTIES AND COUNTY OFFICERS, PROVIDING FACILITIES FOR NON PUBLIC ADVANTAGE — PUBLIC FUNDS) CITE: ARTICLE X, SECTION 17 (SUSAN TALBOT)